Citation Nr: 0815563	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  03-34 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance under 38 
U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Matthew H. Simmons, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran had active duty service from November 1960 to 
November 1983, including service in Vietnam in the late 
1960s.  He died in June 2001.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2006 and November 2007 for further 
development.  

The appellant presented testimony at an RO hearing in 
September 2004; and at Board hearings before the undersigned 
Veterans Law Judge in May 2006 and August 2007.  Transcripts 
of the hearings are associated with the claims folder. 


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as squamous cell carcinoma of the head and neck with 
radiation to spine.  

2.  At the time of the veteran's death in June 2001, service 
connection was not in effect for any disability.   

3.  The U.S. Air Force Master Radiation Exposure Registry 
(MRER) found no internal or external exposure data on the 
veteran.  Available records do not show that the veteran was 
exposed to radiation during his active duty military service.

4.  The veteran's squamous cell carcinoma of the head and 
neck is not a respiratory disability subject to presumptive 
service connection under the provisions regarding herbicide 
exposure (38 C.F.R. 3.309(e)).   

5.  Squamous cell carcinoma of the head and/or neck was not 
manifested during the veteran's active duty service or within 
one year of discharge from service, nor was squamous cell 
carcinoma of the head and/or neck otherwise related to the 
veteran's service, or to herbicide exposure or 
radiation/radiowave exposure during service. 


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2007).

2.  The criteria for entitlement to a dependent's educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated January 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the RO provided the appellant with 
September 2006 and March 2007 correspondences that fully 
complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, obtained medical opinions as 
to the etiology of the veteran's cancer, and afforded the 
appellant the opportunity to give testimony before the Board 
at two separate hearings.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the appellant 
has not contended otherwise.  The Board has considered the 
representative's argument that all Board remand directives 
have not been complied with.  However, the record shows that 
the medical opinions and clarifications received as a result 
of such Board directives are clear and adequate to allow for 
informed appellate review.  No useful purpose would be served 
by further delaying appellate review.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, applicable law provides that a veteran who, 
during active service, served during a certain time period in 
the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service. 38 U.S.C.A. § 1116; See also Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001). Regulations further provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Additionally, a disease associated with exposure to radiation 
listed in 38 C.F.R.  
§ 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d).  Effective 
March 26, 2002, cancers of the bone, brain, colon, lung, and 
ovary were added to the list of diseases specific to 
radiation-exposed veterans set forth at 38 C.F.R. § 3.309(d).  
See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity. 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309(d).   A "radiation-exposed veteran" is defined by 38 
C.F.R. § 3.309(d)(3) as a veteran who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  A 
"radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 
3.309(d)(3)(ii).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

The appellant's contentions are that the veteran's death was 
caused by herbicide exposure in Vietnam and/or exposure to 
radiation related to the veteran's duties as a communications 
specialist on Air Force One.  She submitted lay statements 
from other Air Force servicemen (or their spouses) that 
served as Communication Systems Operators.  They attested to 
the fact that subsequent to service, they were diagnosed with 
cancer.  

The U.S. Air Force queried the Master Radiation Exposure 
Registry (MRER) to determine if the veteran had ben exposed 
to occupational radiation while in the service.  The MRER is 
the single repository for occupational radiation exposure 
monitoring all Air Force personnel.  It found no external or 
internal data regarding the veteran.  Since there is no 
evidence that the veteran was exposed to radiation during 
service, 38 C.F.R. § 3.311 is not applicable.  

The Board notes the lay statements submitted by fellow Air 
Force servicemen (and spouses).  These servicemen are 
competent to testify as to their in-service experiences.  
However, none of these servicemen stated that they were 
exposed to radiation during service, or that the veteran was 
so exposed.  Moreover, to the extent that these lay 
statements are submitted as evidence that their duty station 
caused their cancer, the Board notes that where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veterans possess a 
recognized degree of medical knowledge that would render 
their opinions on medical diagnoses or causation competent.  
  
The appellant has also contended that the veteran's squamous 
cell carcinomas of the head and neck should fall under the 
definition of respiratory cancer under 38 C.F.R. 3.309(e).  
As such, she argues, the veteran should be entitled to 
service connection on a presumptive basis.  

In support of her argument, she submitted a March 2002 
correspondence from Dr. J.P.N, in which he stated that 
"there is a potential argument that can be made that [the 
veteran's] cancer was Agent Orange related.  His cancer was 
squamous cell carcinoma of the tonsil, which is part of the 
aero-digestive tract."  He also pointed out that the larynx 
is also part of the aero-digestive tract and is only about 
one to two inches from the tonsils.  In October 2004, Dr. 
J.P.N. submitted a declaration in which he stated that "The 
tonsils are part of the aero-digestive tract.  As such, 
tonsil cancer is a respiratory cancer.  There is no rational 
medical basis for categorizing cancers of the lung, bronchus, 
larynx, and trachea as respiratory cancers while excluding 
tonsil cancer from the category."   

The appellant also submitted a declaration from Dr. G.M. 
(retired colonel in the U.S. Air Force) dated April 2005.  He 
stated that the tissue lining the tonsils is the same as the 
type which line the larynx and trachea: stratified squamous 
epithelium.  He also stated that due to the physical location 
of the tonsils in the body, they are more susceptible to 
Agent Orange exposure and would likely receive a higher 
concentration of exposure than the lung, bronchus, larynx, 
and trachea.  He agreed with Dr. J.N.P.'s assertion that 
tonsil cancer should be regarded as a respiratory cancer.  
  
The RO obtained a December 2006 opinion from Dr. J.H.L., who 
fully reviewed the veteran's claims file in conjunction with 
the rendering of his opinion.  He noted that the veteran was 
diagnosed with squamous cell carcinoma of the soft palate, 
stage T2N0, in 1990.  The tumor was treated with radiation; 
and in 1996, he was diagnosed with squamous cell carcinoma of 
the tongue.  He was then treated by way of a partial 
resection of the tongue.  In February 2001, he presented with 
squamous cell carcinoma in the region of the tonsils with 
extension to the skin of the anterior neck.  A lumbar 
vertebral compression fracture with metastatic disease to the 
vertebral column was documented by CT and MRI.  The veteran 
received palliative care; and died on June [redacted], 2001.  Based 
on a thorough review of the medical evidence, Dr. J.H.L. 
concurred with the cause of death listed on the death 
certificate.  He also noted that "it is clear that [the 
veteran's] cancer was not a cancer of the lung, bronchus, 
larynx, or trachea."  

Dr. J.H.L. reviewed and acknowledged the findings and 
opinions of Dr. G.M. and Dr. J.P.N.  He also acknowledged the 
contention of the appellant's representative that the writers 
of the regulation intended to include oral cancer under the 
rubric of "respiratory cancer" but neglected to do so 
because of the rarity of oral cancer.  Dr. J.H.L. disputed 
that contention by stating that the first type of cancer that 
the veteran had was not particularly rare.  He noted that 
incidence of oral cancer in the U.S. is approximately 30,000 
cases per year (compared to 10,000 cases of laryngeal cancer 
and 170,000 cases of lung cancer).  Furthermore, he noted 
that reviews on the literature of risk associated with Agent 
Orange exposure extensively discuss the relative risk of 
developing oral and oropharyngeal cancer, and they clearly 
separate out this category of malignancies as a completely 
distinct entity from respiratory cancers.  

Dr. J.H.L. stated that the relevant question is whether 
squamous cell carcinoma of the oropharynx has the same causal 
associations as cancers of the sites listed in the 
regulation.  While he noted that the two categories share 
some of the same causal associations, most notably smoking 
and alcohol use.  He therefore stated that it is at least 
plausible, and probably at least as likely as not that 
carcinogens that increase the risk of respiratory cancers 
also increase the risk for cancers of the oral cavity and 
oropharynx.  However, he noted, the epidemiological data are 
not definitive at this point.  He cited the Institute of 
Medicine report with regard to oral cancers that says "that 
there is still inadequate or insufficient evidence to 
determine an association between exposure to the compounds of 
interest and oral, nasal, and pharyngeal cancers."  The 
Institute further stated "that there was limited or 
suggestive evidence of an association between exposure to at 
least one of the compounds of interest and laryngeal 
cancer."  Dr. J.H.L. stated that "The difference between 
'inadequate or insufficient evidence' and 'limited suggestive 
evidence' appears to be the basis for including respiratory 
cancers in the regulation but not cancers of the oral cavity 
and oropharynx."  Dr. J.H.L. concluded that the veteran's 
cancer should not be regarded as a respiratory cancer under 
the definition of respiratory cancer under 38 C.F.R. 
§ 3.309(e).   

In a December 2007 statement, a VA physician, Patrick C. 
Joyce, M.D., noted review of the claims file and offered the 
opinion that it was clear from the December 2006 opinion that 
it would be speculative to conclude that the veteran's cancer 
was causally related to herbicides in Vietnam. 

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinions of Drs. 
G.M. and J.P.N. in this case.

There is no evidence that Drs. G.M. and J.P.N. had access to 
the veteran's claims file.  Moreover, the history of the 
veteran's cancer symptoms, treatment, and ultimate death is 
scarcely discussed.  Both doctors simply state that the 
veteran developed cancer of the tonsils, and that this form 
of cancer should be included under the term "respiratory 
cancer" as defined in 38 C.F.R. 3.309(e).  The Board 
acknowledges that they each provided a brief rationale for 
their opinion.  Dr. G.M. pointed out that the tissue lining 
the tonsils is the same as the type which line the larynx and 
trachea; and that the physical location of the tonsils in the 
body are more susceptible to Agent Orange exposure.  Dr. 
J.P.N. pointed out that the tonsils are part of the aero-
digestive tract.  Ultimately, both doctors stated that 
"there is no rational medical basis for categorizing cancers 
of the lung, bronchus, larynx, and trachea as respiratory 
cancers while excluding tonsil cancer from the category."    

Dr. J.H.L., on the other hand, thoroughly reviewed the 
veteran's claims file.  Moreover, his report contained a 
history of the veteran's diagnosis, treatment, and cause of 
death.  He acknowledged the opinion of Drs. G.M. and J.P.N.  
However, where Drs. G.M. and J.P.N. could not find a rational 
medical basis for distinguishing cancer of the tonsils with 
respiratory cancers, Dr. J.H.L. was able to provide a 
thorough rationale.  His rationale included discussion of the 
various causes of both types of cancers.  He also reviewed 
the literature of risk associated with Agent Orange exposure; 
and found that the literature clearly separates out this 
category of malignancies (oral cancers) as a completely 
distinct entity from respiratory cancers.  He noted that 
epidemiological data regarding carcinogens that increase the 
risk of respiratory cancers compared to increasing the risk 
for cancers of the oral cavity, is not definitive.   He 
referenced the Institute of Medicine's report that noted that 
"that there is still inadequate or insufficient evidence to 
determine an association between exposure to the compounds of 
interest and oral, nasal, and pharyngeal cancers."  He 
compared the difference between "inadequate or insufficient 
evidence (regarding oral cancers) and "limited suggestive 
evidence" (regarding respiratory cancers).  He noted that 
this difference appears to be the basis for including 
respiratory cancers in the regulation but not cancers of the 
oral cavity and oropharynx.  Dr. J.H.L.'s opinion is not only 
based on a thorough examination of the medical record; it 
also contains a far more detailed rationale for his opinion.  
Finally, he demonstrated an understanding of the reason 
behind the regulation's specificity.  

As such, the Board finds the opinion of Dr. J.H.L. to be more 
persuasive, and worthy of greater weight.  As such, the Board 
finds that the veteran's cancer of the head and neck is not a 
respiratory cancer as defined by 38 C.F.R. 3.309(e).  Thus, 
the veteran is not entitled to presumptive service 
connection.   

The Board notes that in Combee v. Brown, the United States 
Court of Appeals for the Federal Circuit held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
However, there is no medical evidence to suggest any nexus 
between the veteran's fatal head and neck cancer and exposure 
to herbicides in the early years of the veteran's service, or 
any other incident of the veteran's active duty service such 
as radiation.  The Board notes here that the appellant's 
arguments regarding exposure in the veteran's work in 
communications have been couched in terms of radiation 
exposure from the communications equipment.  However, such 
exposure is not supported by service records, nor is there 
otherwise competent evidence of any  nexus between the 
veteran's cancer and any radiowave exposure during service.  
The evidence does not show, nor has it been contended, that 
the cancer manifested during service or within one year of 
discharge.  It appears that the cancer was diagnosed 
approximately 7 years after service.  The Board is unable to 
find that the benefit sought by the appellant may be granted 
under any theory of service connection.

The Board understands the appellant's contentions and 
testimony, and also acknowledges the veteran's many years of 
honorable service.  The Board has also considered the 
forceful legal arguments offered by the appellant's 
representative. Although sympathetic to the appellant's 
situation, the Board must apply the governing laws and 
regulations to the evidence.  Based on the totality of the 
record, the Board is compelled to conclude that the 
preponderance of the evidence is against a finding that the 
veteran's cancer (and ultimately death) was causally related 
to any incident of his active duty service.

Entitlement to Dependent's Educational Benefits

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or must 
have been evaluated as permanently and totally disabled due 
to service-connected disability prior to his death.  See 38 
U.S.C.A. § 3501.  For the reasons discussed above, the Board 
finds that the veteran's death was not related to a service-
connected disability.  The veteran's death has not been shown 
to be caused by any disability for which service connection 
was in effect or otherwise warranted, nor is there evidence 
that the veteran was permanently and totally disabled due to 
service-connected disability.  The criteria for eligibility 
for educational assistance under the provisions of Chapter 35 
have not been met.


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


